DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,608,868. Although the claims at issue are not identical, they are not patentably distinct from each other because all claimed limitations are present. See Mapping Below.
16/775,891
10,608,868
21
1
22
2
23
3
24
4
25
1,5
26
6
27
7
28
8
29
9
30
10
31
11
32
12
33
13
34
14
35
15

16
37
17
38
18
39
19
40
20



Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Independent claims 21, 28 and 35 disclose: receiving, by the system, a first network test result report from a first remote device which attempts to access a first network resource over a first specified network path, where the first network test result report identifies a first network issue with information identifying a first resource request to the first remote device, a received response from the first remote device, and information identifying one or more neighboring network components through which the first resource request was sent; issuing, by the system, a command to at least a second remote device in response to the first network issue identified in the first network test result report, where the command instructs at least the second remote device to issue a network test for evaluating at least part of the first specified network path and report network verification test results pursuant to a network test policy stored at the second remote device, where the command is based on network test policies and device selection criteria specifying which remote devices perform what network tests in reaction to a reported network issue; and aggregating, by the system, data from the first network test result report and network verification test results for use in proactively diagnosing the network fault in the first specified network path.
As previously determined in parent application 15/825,442 prior art fails to disclose: the system identifies a first network issue with information identifying a first resource request to the first remote .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Poisson (US 2008/0120521) discloses a system for automating testing and control of networked devices is provided. Automation testing occurs in a development environment to verify functionality or on live operational networks in order to do a root cause analysis during the process of problem determination and isolation of impaired networking equipment. The devices may encompass a range of networking hardware such as routers, hubs, switches or any type of configurable equipment utilized in a network (¶0025).
Chandramohan (US 8,996,914) discloses validation tests verify that the local network paths dictated by the routing policies are consistent with the current state of a node and its neighbors. Global validation tests identify situations in which global network operation is invalid, even when one or more individual nodes are determined to be locally valid (columns 9-10, lines 65-5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES EHNE whose telephone number is (571)272-2471.  The examiner can normally be reached on 8:00-5:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES EHNE/Primary Examiner, Art Unit 2113